DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to an application filed on 05/26/2021. The applicant submits one Information Disclosure Statement dated 06/16/2022. The applicant does not claim Foreign priority. The applicant does claim Domestic priority to a provisional application filed on 06/11/2020. Claims 1 – 11, 13 – 19, 25 – 45, 51 – 57, 60 – 61, 64 – 66, and 72 - 103 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12, 20, 46, 47, and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims identify a feature of “behavior parameter”. The feature does not identify a scope or specific structure that collects the data or what the feature constitutes.
Claims 12, 20, 46, 58, 59, 62, 63, and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims identify a feature of “speed policy” or “speed policies”. The feature does not identify a scope or specific structure that collects the data or what the feature constitutes.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12, 20 – 24, 46 – 50, 58, 59, 62, 63, and 67 - 71 are rejected under 35 U.S.C. 103 as being unpatentable over Poulin US 2012/0215416 in view of Rector US 2011/0137520.
As per claim 12, An automated method of controlling a speed of a vehicle having an intelligent speed adaptation system, comprising the steps of: 
(a) identifying an identification of the vehicle; (Rector paragraph 0031)
(b) identifying an identification of the driver; (Poulin paragraph 0010 discloses, “a user identification device for identifying the user (driver) of the vehicle”) ;
(c) identifying, at the vehicle using one or more sensors during a driving instance of the vehicle, a location of the vehicle; (Poulin paragraph 0036 discloses, “a navigation device 14, such as a GPS (global positioning system) navigation system, a dead reckoning (DR) algorithm or the like, for determining an actual position of the vehicle on a road map (map matching)”)
(d) identifying, at the vehicle using one or more sensors during a driving instance of the vehicle, behavior parameters of the driving instance; (Poulin paragraph 0015 discloses, “said speed controller device further connecting to an engine control unit, a vehicle speed source and a throttle position sensor of the vehicle, when the vehicle speed determined from the vehicle speed source is within a predetermined activation range below the actual allowed maximum speed limit, the controller device modifying an actual throttle sensor signal from the throttle position sensor to the engine control unit to prevent the user from driving the vehicle at a speed beyond the actual allowed maximum speed limit.”)
(e) wirelessly transmitting, from the vehicle during the driving instance, the identification of the vehicle, the identification of the driver, the location of the vehicle, and the behavior parameters of the driving instance; (Rector 0031)
(f) wirelessly receiving, at the vehicle of the driving instance, a speed policy that is applicable to the driving instance of the vehicle based on the communicated identification of the vehicle, the communicated identification of the driver, the communicated location of the vehicle, and the communicated behavior parameters; (Poulin paragraph 0038 discloses, “A speed controller device 20 (or intelligent speed limiter) includes an allowed maximum speed algorithm connected to the user identification device 12, the navigation device 14, the speed limit database 16 and the user database 18. The allowed maximum speed algorithm determines in real time an actual allowed maximum speed limit by adding the posted speed limit of the actual road segment, obtained by map matching (matching the GPS data with the speed limit database), to the corresponding user over-speed parameter.”) and 
(g) implementing, during the driving instance using the intelligent speed adaptation system, the applicable speed policy that was communicated to the vehicle. (Poulin paragraph 0038 and paragraph 0044 discloses, “there is provided a speed limiting method for limiting the maximum speed of a vehicle depending on the actual position of the vehicle on a road segment and on the user (driver) of the vehicle.”)
Poulin discloses a speed limiters system and method for a vehicle. Poulin does not disclose identifying a vehicle that may be controlled based upon the identity of the operator. Rector teaches of identifying a vehicle that may be controlled based upon the identity of the operator. Therefore, at the time of filing it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Rector et.al. into the invention of Poulin. Such incorporation is motivated to ensure safe operation of a vehicle.
As per claim 20, An automated method of providing a speed policy for controlling a speed of a vehicle having an intelligent speed adaptation system during a driving instance of the vehicle, comprising the steps of: 
(a) receiving a location of the vehicle, an identification of the driver, an identification of the vehicle, and behavior parameters of the driving instance of the vehicle that are identified at and communicated from the vehicle; (Poulin paragraph 0038 discloses, “A speed controller device 20 (or intelligent speed limiter) includes an allowed maximum speed algorithm connected to the user identification device 12, the navigation device 14, the speed limit database 16 and the user database 18. The allowed maximum speed algorithm determines in real time an actual allowed maximum speed limit by adding the posted speed limit of the actual road segment, obtained by map matching (matching the GPS data with the speed limit database), to the corresponding user over-speed parameter.”)
(b) identifying circumstance parameters based on the received location of the vehicle; (Poulin paragraph 0038 and 0044) 
(c) identifying driver parameters based on the identification of the driver; (Poulin paragraph 0010 and 0036)
(d) identifying vehicle parameters based on the identification of the vehicle; (Rector paragraph 0031)
(e) identifying a predetermined profile that is applicable to the driving instance of the vehicle based on the circumstance parameters, the identified driver parameters, the identified vehicle parameters, and the communicated behavior parameters; (Poulin paragraph 0038 and 0044)
(f) identifying a predetermined speed policy that is applicable to the driving instance based on the identified profile; (Poulin paragraph 0038 and 0044) and 
(g) communicating, to the vehicle, the identified speed policy applicable to the driving instance for implementation using the intelligent speed adaptation system. (Poulin paragraph 0038 and 0044)
As per claim 21, The method of claim 20, wherein identifying driver parameters based on the identification of the driver comprises communicating the identification of the driver and receiving back the driver parameters for the driver. (Rector paragraph 0031)
As per claim 22, The method of claim 21, wherein the communicating of the identification of the driver comprises communicating the identification of the driver to an organization that employs the driver. (Rector paragraph 0010 teaches, “wherein the settings are chosen by a controlling authority and include one or more of permitted speed settings,” and paragraph 0008 teaches, “The controlling authority may be, for instance, a parent or employer of the driver.”)
As per claim 23, The method of claim 20, wherein identifying vehicle parameters based on the identification of the vehicle comprises communicating the identification of the vehicle and receiving back the vehicle parameters for the vehicle. (Rector paragraph 0009 teaches, “In one exemplary embodiment, the present invention is a system for controlling a driver's settings, the system including a network; a smart vehicle in communication with the network; a wireless communication device in communication with the smart vehicle; a settings server on the network, the settings server including a user account for a user of the wireless communication device, the user account including permitted settings for the user;”)
As per claim 24, The method of claim 23, wherein communicating the identification of the vehicle comprises communicating the identification of the vehicle to an organization that maintains the vehicle. (Rector paragraph 0031 teaches, “The settings, at least in part, are set by a controlling authority, such as a parent or superior of the driver. The settings may be set by the controlling authority through a web browser, by text message, by a dedicated application on the authority's wireless communication device, etc. Server logic 132 matches the driver's identity with corresponding settings from database 134 on settings server 130. The settings may include driver created settings as well as controlling authority settings, such as parental controls, based upon the driver's identity. The driver created settings may include seat and mirror positions, programmed radio stations, temperature controls, etc. The controlling authority settings may include a maximum speed of smart vehicle 100” It is known to one skilled in the art that the one who controls the vehicle also repairs the vehicle.)
As per claim 46, The method of claim 20, further comprising continuing to receive locations of the vehicle and behavior parameters of the driving instance, identifying predetermined profiles and corresponding speed policies based thereon, and communicating those identified speed policies to the vehicle. (Rector paragraph 0036 teaches, “Further settings may be based upon the time of day. The controlling authority may set a lower maximum permitted speed for certain hours, for instance, at night. The controlling authority may disable functions of the smart vehicle when the smart vehicle should not be in use.”) and (Poulin paragraph 0020 discloses, “determining in real time an actual allowed maximum speed limit by adding the actual road segment posted speed limit to the corresponding user over-speed parameter”)
As per claim 47, The method of claim 20, wherein behavior parameters for a vehicle during the driving instance comprise at least one of speed of the vehicle, acceleration of the vehicle, hard braking of the vehicle, following distance of the vehicle, swerving, and cornering of the vehicle. (Poulin paragraph 0009 discloses, “a speed controller device including an allowed maximum speed algorithm connecting to the user identification device, the navigation device, the speed limit database and the user database, the allowed maximum speed algorithm determining in real time an actual allowed maximum speed limit by adding the actual road segment posted speed limit to the corresponding user over-speed parameter”)
As per claim 48, The method claim 20, wherein vehicle parameters for the driving instance comprise at least one of age of the vehicle, mileage of the vehicle, engine maintenance information of the vehicle, brake maintenance information of the vehicle, and tire maintenance information of the vehicle. (Rector paragraph 0031 it’s unclear how any of the parameters will affect the performance of the vehicle. However, the art or record controls the functional operation of the vehicle)
As per claim 49, The method of claim 20, wherein circumstance parameters for the driving instance comprise at least one of time of day of the driving instance, road information associated with the driving instance, inclement weather associated with the driving instance, and traffic congestion associated with the driving instance. (Rector paragraph 0036)
As per claim 50, The method of claim 20, wherein driver parameters for the driving instance comprise at least one of age of the driver, experience of the driver, number of citations accumulated by the driver, and rate of citations accumulated by the driver over predetermined periods of time. (Rector paragraph 0046 teaches, “Other restrictions may be placed upon the driver based upon the identity of a passenger. The identity of a passenger may be determined similarly to that of the driver, by requesting and receiving a device identifier. The identity of the passenger may place further restrictions on the driver. For instance, if the passenger is the driver's younger sibling, restrictions may be put in place to protect the younger sibling. This may include limiting the maximum speed, blocking certain radio stations, etc. If the passenger is a friend, different restrictions may be placed on the driver.”)
As per claim 58, The claim of claim 20, wherein a predetermined speed policy specifies top speeds of the vehicle for a plurality of speed limit zones. (Poulin paragraph 0038)
As per claim 59, The method of claim 58, wherein the predetermined speed policy further specifies an overspeed by which a vehicle is allowed to travel over the specified top speeds of the vehicle in speed limit zones. (Poulin paragraph 0038)
As per claim 62, The method of claim 59, wherein the speed policy further specifies a maximum duration of time during which the vehicle may travel over the specified top speeds. (Poulin paragraph 0038, 0049 and 0050)
As per claim 63, The method of claim 20, wherein a predetermined speed policy specifies a maximum speed of the vehicle. (Poulin paragraph 0038)
As per claim 67, A system in which a speed policy is used for controlling a speed of a vehicle having an intelligent speed adaptation system during a driving instance of the vehicle, comprising: 
(a) a vehicle comprising sensors configured to measure behavior parameters during an instance of driving the vehicle and wirelessly communicate the behavior parameters from the vehicle, a location of the vehicle, an identification of the vehicle, and an identification of the driver; (Poulin paragraphs 0026 and 0038)  and 
(b) a networked computer system (Rector paragraph 0031)
(i) configured to receive the behavior parameters, the location of the vehicle, and the identification of the driver, (Poulin paragraphs 0015 and 0038) and (Rector paragraph 0031)
(ii) configured to identify circumstance parameters based on the vehicle location, (Poulin paragraphs 0015 and 0038)
(iii) configured to identify vehicle parameters based on the vehicle identification, 
(iv) configured to identify driver parameters based on the driver identification, (Poulin paragraph 0010 discloses, “a user identification device for identifying the user (driver) of the vehicle”)
(v) configured to identify a predetermined profile that is applicable to the driving instance based on the received behavior parameters, the identified circumstance parameters, the identified vehicle parameters, and the identified driver parameters, (Rector paragraph 0031)
(vi) configured to identify a predetermined speed policy that is applicable to the driving instance based on the identified profile, (Rector paragraph 0031) and 
(vii) configured to communicate, to the vehicle, the identified speed policy applicable to the driving instance; (Rector paragraph 0031)
(c) wherein the vehicle further comprises a speed control system configured to receive and implement the communicated speed policy applicable to the driving instance, whereby the speed of the vehicle is limited. (Poulin paragraph 0038 and 0044)
As per claim 68, The system of claim 67, further comprising another networked computer system configured to receive, from the first mentioned networked computer system, the vehicle identification, access vehicle parameters associated with the vehicle identification, and communicate in response the accessed vehicle parameters to the first mentioned networked computer system. (Rector paragraph 0031)
As per claim 69, The system of claim 68, wherein the second networked computer system is operated by the organization that maintains the vehicle, and wherein the first mentioned networked computer system is operated by a third-party service provider which provides the first mentioned networked computer system to the organization as a commercial offering. (Rector paragraph 0031)
As per claim 70, The system of claim 67, further comprising a second networked computer system configured to receive, from the first mentioned networked computer system, the driver identification, access driver parameters associated with the driver identification, and communicate in response the accessed driver parameters to the first mentioned networked computer system. (Rector paragraph 0031)
As per claim 71, The system of claim 70, wherein the second networked computer system is operated by the organization that employees the driver, and wherein the first mentioned networked computer system is operated by a third-party service provider which provides the first mentioned networked computer system to the organization as a commercial offering. (Rector paragraphs 0023 and 0031)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Primary Examiner, Art Unit 3666